Citation Nr: 1727843	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar fibromyositis. 

2.  Entitlement to a total evaluation based upon individual unemployability (TDIU) due to service-connected disabilities prior to November 11, 2014.


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted an increased disability rating to 20 percent for the Veteran's service connected lumbar spine disability.  

The Veteran's claim was previously before the Board in November 2014 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed and the Veteran's claims are once again before the Board.  

In its November 2014 remand, the Board found that a TDIU claim had been raised by the record as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a December 2016 rating decision, the claim for TDIU was granted with an effective date of November 1, 2014.  As of November 1, 2014, the Board finds the granting of the TDIU to be a full granting of the benefits sought on appeal.  However, the Board finds the effective date of TDIU remains on appeal.  


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability is manifested by forward flexion to greater than 30 degrees but not greater than 60 degrees; favorable ankylosis of the entire thoracolumbar spine was not demonstrated by the medical evidence of record.

2.  Prior to November 1, 2014, the Veteran was assigned a 100 percent disability rating for a mood disorder, claimed as depression. 

3.  Prior to November 1, 2014, the Veteran's service-connected lumbar spine disorder and generalized seizure disorder did not prevent the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

2.  A TDIU may not be granted on a schedular basis prior to November 1, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

3.  Referral for consideration of a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a July 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the July 2009 and February 2016 VA examinations are adequate as they involved an evaluation of the Veteran, a review of the Veteran's claims file, and provide adequate discussions of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In November 2014 the Veteran's claim was remanded to the AOJ for further development.  Specifically, the AOJ was instructed to schedule the Veteran for a VA examination regarding his lumbar spine disability, attempt to obtain and associate any outstanding treatment records, and develop and adjudicate the Veteran's TDIU claim. The Veteran underwent a VA examination in February 2016, additional medical and Social Security Agency records were associated with the file, and the Veteran's TDIU claim was granted in a December 2016 rating decision.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Entitlement to a Disability Rating in Excess of 20 Percent for a Lumbar Spine Disability.

The Veteran's lumbar spine disability was rated 20 percent disabling under Diagnostic Code 5237, which pertains to lumbosacral or cervical strain, using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is awarded for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, n. 2 and Plate V.  

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After review of the evidence, in consideration of the above criteria, the Board finds that the preponderance of the evidence is against a finding for a rating in excess of 20 percent for the Veteran's thoracolumbar spine disability.

At his July 2009 VA examination, the Veteran's thoracolumbar spine range of motion measurements showed flexion to 85 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  No ankylosis was present in the Veteran's thoracolumbar spine.

A February 2016 VA examination of the Veteran's thoracolumbar spine range of motion measurements showed flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  After repetitive use testing, there were no additional degrees of limitation.  The VA examiner also noted there was no ankylosis of the thoracolumbar spine.

As noted above, a 40 percent disability rating is not warranted unless the probative medical evidence of record establishes forward flexion of the thoracolumbar spine is limited 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board has considered whether a disability rating higher than 20 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The February 2016 VA examiner indicated that the Veteran was observed after repetitive use testing of at least three repetitions, and that there was no additional loss of function or range of motion after repetitive use.  The examiner also noted that pain may increase loss of function or range of motion after repeated use over time; however, the examiner noted that determining the limitation of function or range of motion would require speculation as this examination was not conducted during a flare up or after repeated use over time.  Thus, any additional limitation due to pain cannot be established to more nearly approximate a finding of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Even when considering the Veteran's pain and functional loss, his disability is not more closely described as limitation of forward flexion to 30 degrees or less or favorable ankylosis.  He does not have ankylosis because he retains motion in his thoracolumbar spine.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  Additionally, the February 2016 VA examiner specifically noted the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.   The Veteran's July 2009 examination and the Veteran's medical records are also silent for episodes of hospitalization or incapacitation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  

At the July 2016 VA examination the Veteran did not indicate any bladder or bowel dysfunction associated with his thoracolumbar spine disability and none has been diagnosed.  In addition, the February 2016 VA examiner stated the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran's July 2009 examination was also negative for any additional neurologic abnormalities. 

The Veteran has not submitted lay evidence describing his symptoms.  

In sum, the Board finds that the 20 percent rating contemplated functional loss due to pain, excess fatigability, and less movement. There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

Entitlement to TDIU prior to November 1, 2014

In its November 2014 remand, the Board found that a TDIU claim had been raised by the record as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the appeal period for the TDIU claim is the same as the appeal period for the claim for an increased rating for the Veteran's low back disability.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2) (2016).  

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the present case, the issue of TDIU was raised when the Veteran indicated in a July 2009 VA examination that he was currently unemployed due to his service-connected lumbar spine disability and generalized seizure disorder.  The RO granted the TDIU claim in a December 2016 rating decision, and assigned an effective date of November 1, 2014.  Prior to November 1, 2014, the Veteran was assigned a 100 percent disability rating for a mood disorder.  In assigning the effective date, the RO accurately noted that on November 1, 2014, when the Veteran's mood disorder disability rating was reduced to 50 percent, the Veteran met the schedular requirements for TDIU.   

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a).  A TDIU is considered a lesser benefit than the 100 percent scheduler rating, and the grant of a 100 percent scheduler rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. The Board acknowledges, however, that assigning a total schedular rating does not in every instance render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280   (2008).  More specifically, the issue of TDIU is not moot when it could be granted for a disability other than the disability for which a 100 percent rating is in effect because there would be no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

Prior to November 1, 2014, in addition to being service connected for a mood disorder, the Veteran was also service connected for generalized seizure disorder (rated at 20 percent) and lumbar spine disability (rated at 20 percent).  At no point prior to November 1, 2014, when considered separate and apart from the Veteran's mood disorder, did the Veteran's lumbar spine disability and seizure disorder meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU prior to November 1, 2014, based on schedular criteria, must be denied. 

However, TDIU may also be considered on an extraschedular basis.  If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Director of the Compensation Service.  38 C.F.R. § 4.16(b) (2016).  

At present, the claim for TDIU prior to November 1, 2014, does not warrant referral for extraschedular consideration because the Veteran's service-connected lumbar spine disability and generalized seizure disorder did not preclude the Veteran for securing and following substantially gainful employment.  The February 2016 VA examination noted that the Veteran is able to perform "semisedentary duty work with some restrictions such as not to perform heavy lifting..." 

Additionally, in a March 2010 decision, the Social Security Administration stated the following:

[W]e conclude that although you can't perform your job as an assembler or material controller, you can do other jobs that can be shared with your residue capacity.

Although you have problems working due to convulsions, difficulty running and walking for [a] long time, and difficulty with finishing complete tasks, this doesn't impede to perform tasks where you gain substance. 

You have the physical capacity to lift, hull, push, and load a maximum of 10 pounds to 10 pounds frequently; you can be seated for 6 to 19 hours of work and can be on your feet and/or walking from 6 to 8 hours of work...You have the mental capacity to understand, remember, and perform simple tasks, routine and repetitive. 

The Board notes that the Veteran reported being unable to work due to his low back condition and seizure disorders at his July 2009 VA examination.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In this case, the Board finds the March 2010 SSA record to be more probative than the Veteran's subjective statements.  

For these reasons, the Board finds that the preponderance of the evidence shows that the criteria set forth in 38 CFR 4.16(b) for referral of a TDIU claim for extraschedular consideration have not been met.  


ORDER

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability is denied. 

Entitlement to a TDIU prior to November 11, 2014 is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


